Citation Nr: 1035634	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-28 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968, 
and from August 1985 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied service connection for PTSD.

In May 2005, a hearing before a Decision Review Officer (DRO) at 
the RO was held.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran has been diagnosed with 
PTSD, and that some of the medical evidence, such as a January 
2004 letter from the Veteran's private physician, indicates that 
such PTSD is the result of the Veteran's claimed in-service 
stressor of witnessing a drill instructor accidentally blown up 
by a grenade.  The Veteran has, in written statements and in his 
testimony during the May 2005 DRO hearing, stated that his 
claimed in-service stressor occurred during basic training at 
Fort Bragg in September 1966.  The Veteran's service personnel 
records verify that, in September 1966, he was assigned to 
Company C, 5th Battalion, 1st Training Brigade, at the U.S. Army 
Training Center at Fort Bragg, North Carolina.

The RO attempted to verify the Veteran's claimed stressor by 
forwarding information regarding his claimed in-service stressor 
to the U.S. Armed Services Center for Unit Records Research 
(CURR) (now known as the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  Such information included the 
Veteran's name and unit, and the date, location and description 
of the claimed in-service stressful event.  In a response dated 
in September 2006, CURR stated that it had coordinated its 
research with the U. S. Army Crime Records Center regarding a 
drill instructor being blown up by a grenade during basic 
training at Fort Bragg, North Carolina, in September 1966, but 
that the U. S. Army Crime Records Center did not maintain any 
records regarding this incident.  CURR also stated that the 
available U. S. Army casualty database listed over ninety 
individuals as non-hostile dead in September 1966, and that, in 
order for CURR to conduct further casualty records research, the 
Veteran must provide the number and full name of the casualty.

Although CURR indicated that it had coordinated its research with 
the U. S. Army Crime Records Center regarding the Veteran's 
claimed stressor, there is no indication in CURR's September 2006 
response that it attempted to search such records such as morning 
reports, safety reports or unit histories to verify such 
stressor.  In this regard, the Veteran, in his September 2009 
Substantive Appeal, stated his belief that morning reports from 
that period would contain the name of the drill instructor who 
was allegedly killed, and that the morning reports during his 
basic training should be searched.

In light of this, this matter must be remanded for the RO or the 
AMC to again attempt to corroborate the Veteran's claimed 
stressor.  See 38 U.S.C.A. § 5103A. 
The RO or the AMC should contact the appropriate government 
records depository, to include JSRRC and/or any other appropriate 
facility, and request unit histories, morning reports, safety 
reports or any other such records relating to the Veteran's 
claimed stressor at Fort Bragg in September 1966.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
appropriate government records depository, 
to include JSRRC and/or any other 
appropriate facility, to corroborate the 
Veteran's claimed stressor of witnessing a 
drill instructor accidentally blown up by 
a grenade. Specifically, the RO should 
request unit histories, morning reports, 
safety reports, or any other appropriate 
records for September 1966, for Company C, 
5th Battalion, 1st Training Brigade, at 
the U.S. Army Training Center at Fort 
Bragg, North Carolina.  All written 
correspondences sent and received should 
be incorporated into the claims file.  If 
the requested information is unavailable, 
the Veteran should be apprised of such and 
given the opportunity to submit the 
requested information.

2.  Then, the RO/AMC should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

